UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 22, 2010 MEDIA SCIENCES INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 1-16053 87-0475073 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8 Allerman Road, Oakland, New Jersey 07436 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (201) 677-9311 Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.313e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On November 22, 2010, the Company completed the grant of a restricted stock award for 100,000 shares of the Company’s common stock to Marc D. Durand, Chief Executive Officer, in connection with his employment arrangement dated November 8, 2010. The shares are subject to vesting in equal, annual increments over a four year period, and may earlier vest under certain change in control circumstances that result in termination of employment. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MEDIA SCIENCES INTERNATIONAL, INC. Date:November 23, 2010 By:/s/ Marc Applebaum Marc Applebaum Chief Financial Officer 3
